Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 16-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over De Stefano et al (U.S Pub 2017/0174975) (“De Stefano”) in view of Dobson, Jr et al (U.S Patent 5,942,468) (“Dobson”).
Regarding Claim 1, De Stefano discloses a wellbore fluid comprising (Abstract):
an oleaginous fluid forming a continuous phase (Page 1, paragraph [0009]; Page 2, paragraphs [0014] and [0016]; paragraphs [0027] and [0030]);
a non-oleaginous fluid forming a discontinuous phase (Page 1, paragraph [0009]; Page 2, paragraphs [0014] and [0016]; paragraphs [0027] and [0030]);
at least one emulsifier stabilizing an emulsion of the non-oleaginous continuous phase within the oleaginous continuous phase (Page 7, paragraph [0052]);
1, the emulsion is disrupted and the non-oleaginous fluid contacts the at least one viscosifier, thereby solidifying the wellbore fluid (Page 2, paragraphs [0016] and [0017]).

De Stefano, however, fails to expressly disclose wherein the wellbore fluid comprises at least one viscosifier dispersed into the oleaginous continuous phase in a concentration of at least 4 ppb.
Dobson teaches the methods above wherein the wellbore fluid comprises at least one viscosifier dispersed into the oleaginous continuous phase in a concentration of at least 4 ppb (Abstract; Col 2, lines 65-67 and Col 3, lines 4-16; Col 4, lines 55-67; Col 7, lines 13-23) for the purpose of increasing the low shear rate viscosity of the wellbore fluids in order to enhance thermal stability of the emulsions and their suspension properties (Abstract; Col 3, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Stefano to include at least one viscosifier dispersed into the oleaginous continuous phase in a specific concentration, as taught by Dobson, because doing so would increase the low shear rate viscosity of the wellbore fluids in order to enhance the thermal stability of the emulsions and their suspension properties.

	Regarding Claim 2, De Stefano discloses the wellbore fluid of claim 1, wherein the oleaginous continuous phase is present in at least 20% by volume of the wellbore fluid (Abstract; Page 4, paragraphs [0029] and [0030]).

	Regarding Claim 3, De Stefano discloses the wellbore fluid of claim 1, wherein the non-oleaginous discontinuous phase is present in at least 70% by volume of the wellbore fluid (Abstract; Page 4, paragraphs [0029] and [0030]).

	Regarding Claim 4, De Stefano discloses the wellbore fluid of claim 1, wherein the wellbore fluid further comprises at least one hydratable clay (Page 7, paragraphs [0055]-[0058]).

	Regarding Claim 5, Dobson teaches the wellbore fluid of claim 1, wherein the at least one viscosifier is selected from the group of polysaccharides (Abstract; Col 2, lines 65-67 and Col 3, lines 4-16; Col 4, lines 55-67; Col 7, lines 13-23)

	Regarding Claim 7, De Stefano discloses the wellbore fluid of claim 4, wherein the hydratable clay is a non-organophilic clay present in a concentration that ranges from about 10 ppb to about 20 ppb (Abstract; Page 7, paragraphs [0055]-[0058]).

	Regarding Claim 8, De Stefano discloses the wellbore fluid of claim I, wherein the at least one crosslinker is present in an amount less than lppb (Page 7, paragraphs [0052] and [0055]-[0058]).

	Regarding Claim 9, De Stefano discloses the wellbore fluid of claim 4, wherein the hydratable clay is dispersed in the oleaginous continuous phase (Page 7, paragraphs [0055]-[0058]).

	Regarding Claim 10, De Stefan in view of Dobson teach the wellbore fluid of claim 1, wherein the emulsifier is an imidazoline-derivative (Dobson:  Abstract; Col 4, lines 3-15).

	Regarding Claim 11, De Stefano in view of Dobson teach the wellbore fluid of claim 10, wherein the emulsifier is selected from the group of hydroxyethyl imidazolines, aminoethyl imidazolines, amidoethyl imidazolines, alkyl amphodiacetates, alkyliminipropionates, or alkylamphopropionates (Dobson:  Abstract; Col 4, lines 3-15).

	Regarding Claim 12, De Stefano discloses a method of reducing loss of a wellbore fluid in a wellbore to a formation (Abstract; Page 2, paragraphs [0014]-[0015]), the method comprising:
pumping a wellbore fluid into the wellbore (Abstract; Page 2, paragraphs [0014]-[0015]), the wellbore fluid comprising:
an oleaginous fluid forming a continuous phase (Page 1, paragraph [0009]; Page 2, paragraphs [0014] and [0016]; paragraphs [0027] and [0030]);
a non-oleaginous fluid forming a discontinuous phase (Page 1, paragraph [0009]; Page 2, paragraphs [0014] and [0016]; paragraphs [0027] and [0030]);
at least one emulsifier stabilizing an emulsion of the non-oleaginous continuous phase within the oleaginous continuous phase (Page 7, paragraph [0052]); and
subjecting the wellbore fluid to shear forces generated by pumping the wellbore fluid into the formation through a nozzle in a drill bit (paragraphs [0014]-[0015]; Page 5, paragraphs [0043] and [0045]-[0049]), thereby exposing the at least one viscosifier to Application no. PCT/US2019/060851thePreliminary Amendment Page 4non-oleaginous 0C; and allowing the wellbore fluid to solidify (Page 2, paragraphs [0016] and [0017]).

De Stefano, however, fails to expressly disclose wherein the wellbore fluid comprises at least one viscosifier dispersed into the oleaginous continuous phase in a concentration of at least 4 ppb.
Dobson teaches the methods above wherein the wellbore fluid comprises at least one viscosifier dispersed into the oleaginous continuous phase in a concentration of at least 4 ppb (Abstract; Col 2, lines 65-67 and Col 3, lines 4-16; Col 4, lines 55-67; Col 7, lines 13-23) for the purpose of increasing the low shear rate viscosity of the wellbore fluids in order to enhance thermal stability of the emulsions and their suspension properties (Abstract; Col 3, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified De Stefano to include at least one viscosifier dispersed into the oleaginous continuous phase in a specific concentration, as taught by Dobson, because doing so would increase the low shear rate viscosity of the wellbore fluids in order to enhance the thermal stability of the emulsions and their suspension properties.

	Regarding Claim 13, De Stefano discloses the method of claim 12, further comprising pumping the wellbore fluid into a circulation zone, wherein the wellbore fluid solidifies to form a seal or a plug at an entrance of a fracture, fissure or vug or inside a fracture, fissure or vug, thereby reducing a loss circulation (paragraphs [0014]-[0015]; Page 5, paragraphs [0043] and [0045]-[0049]).



	Regarding Claim 17, Dobson teaches the method of claim 12, wherein the at least one viscosifier is selected from the group of polysaccharides (Abstract; Col 2, lines 65-67 and Col 3, lines 4-16; Col 4, lines 55-67; Col 7, lines 13-23).

	Regarding Claim 19, De Stefano discloses the method of claim 16, wherein the at least one hydratable clay is a non- organophilic clay present in a concentration that ranges from about 10 ppb to about 20 ppb (Abstract; Page 7, paragraphs [0055]-[0058]).

	Regarding Claim 20, De Stefano discloses the method of claim 19, wherein the at least one hydratable clay is dispersed in the oleaginous continuous phase (Abstract; Page 7, paragraphs [0055]-[0058]).

	Regarding Claim 21, De Stefano discloses the method of claim 12, wherein the wellbore fluid further comprises at least one crosslinker to crosslink the at least one viscosifier dispersed in the oleaginous continuous phase (Page 7, paragraphs [0052] and [0055]-[0058]).

	Regarding Claim 22, De Stefano discloses the method of claim 21, wherein the at least one crosslinker is selected from the group consisting of a zirconium salt and an iron salt (Page 5, paragraphs [0043] and [0045]-[0049]).



	Regarding Claim 24, De Stefano in view of Dobson teach the method of claim 12, wherein the at least one emulsifier is an imidazoline- derivative (Dobson:  Abstract; Col 4, lines 3-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ballard (U.S Pub 2010/0258313) – discloses wellbore fluids that including both an oleaginous continuous and non-oleaginous discontinuous phase comprising a water-soluble silicate and emulsifiers (Abstract; Page 1, paragraphs [0010]-[0014]).
	Cowan et al (U.S Pub 2008/0171670) – discloses fluid loss control additives for oleaginous fluids containing an additive.  The additive comprises of a reaction product of a tannin compound and a polyamidoamine (Abstract; Page 2, paragraphs [0015]-[0019]).
	Crawshaw et al (U.S Patent 6,364,020) – discloses an emulsion comprising 2 discontinuous phases with a polymer and a crosslinking agent separate by phase boundaries. The preferred emulsifier comprises a siloxane or silane based composition (Abstract; Col 3, lines 26-48).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674